

Integon National Insurance Company
500 W. 5th Street
Winston-Salem, NC 27101-2728
August 1, 2013
CERTIFIED MAIL/RETURN RECEIPT REQUESTED


Maiden Insurance Company Ltd.
Maiden House
131 Front Street, 2nd Floor
Hamilton, HM12, Bermuda
Attention: General Counsel
Re:       Termination of Personal and Automobile Quote Share Agreement


Dear Sir/Madam:


You are hereby notified that the Interests and Liabilities Contract between
Maiden Insurance Company, Ltd. (“Reinsurer”) and Integon National Insurance
Company (“Integon”), attached to the Personal and Automobile Quota Share
Agreement (the “Agreement”) effective March 1, 2010 is terminated effective as
of 12:01 a.m. on August 1, 2013 (the “Termination Date”) pursuant to Article
XVI.B, of the Agreement, as amended.  The parties agree that Reinsurer shall
remain liable for losses occurring subsequent to the Termination Date under
Policies in force as of the Termination Date. For the avoidance of doubt, no new
or renewal policies written by Integon or its subsidiaries on or after the
Termination Date shall be ceded to Reinsurer under the Agreement and Reinsurer
shall not be liable for any losses occurring under any such new or renewal
Policies written after the Termination Date.


A copy of this Notice of Termination has been sent to the California Department
of Insurance, Michigan Department of Insurance, Missouri Department of Insurance
and North Carolina Department of Insurance as required by the Agreement.


Very truly yours,


INTEGON NATIONAL INSURANCE COMPANY

By:                    
Name: Jeffrey Weissmann
Title: General Counsel & Secretary

ACCEPTED:

MAIDEN INSURANCE COMPANY, LTD.

By:                    
Name:
Title:




--------------------------------------------------------------------------------



 





AM 20867803.5